
	

113 S26 ES: Bonneville Unit Clean Hydropower Facilitation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. 26
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of the Interior
		  to facilitate the development of hydroelectric power on the Diamond Fork System
		  of the Central Utah Project.
	
	
		1.Short titleThis Act may be cited as the
			 Bonneville Unit Clean Hydropower
			 Facilitation Act.
		2.Diamond Fork System definedFor the purposes of this Act, the term
			 Diamond Fork System means the facilities described in chapter 4
			 of the October 2004 Supplement to the 1988 Definite Plan Report for the
			 Bonneville Unit.
		3.Cost allocationsNotwithstanding any other provision of law,
			 in order to facilitate hydropower development on the Diamond Fork System, the
			 amount of reimbursable costs allocated to project power in Chapter 6 of the
			 Power Appendix in the October 2004 Supplement to the 1988 Bonneville Unit
			 Definite Plan Report, with regard to power development upstream of the Diamond
			 Fork System, shall be considered final costs as well as costs in excess of the
			 total maximum repayment obligation as defined in section 211 of the Central
			 Utah Project Completion Act of 1992 (Public Law 102–575), and shall be subject
			 to the same terms and conditions.
		4.No purchase or market obligation; no costs
			 assigned to powerNothing in
			 this Act shall obligate the Western Area Power Administration to purchase or
			 market any of the power produced by the Diamond Fork power plant and none of
			 the costs associated with development of transmission facilities to transmit
			 power from the Diamond Fork power plant shall be assigned to power for the
			 purpose of Colorado River Storage Project ratemaking.
		5.Prohibition on tax-exempt
			 financingNo facility for the
			 generation or transmission of hydroelectric power on the Diamond Fork System
			 may be financed or refinanced, in whole or in part, with proceeds of any
			 obligation—
			(1)the interest on which is exempt from the
			 tax imposed under chapter 1 of the Internal Revenue Code of 1986, or
			(2)with respect to which credit is allowable
			 under subpart I or J of part IV of subchapter A of chapter 1 of such
			 Code.
			6.Reporting requirementIf, 24 months after the date of the
			 enactment of this Act, hydropower production on the Diamond Fork System has not
			 commenced, the Secretary of the Interior shall submit a report to the Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate stating this fact, the reasons such
			 production has not yet commenced, and a detailed timeline for future hydropower
			 production.
		7.PayGoThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		8.Limitation on the use of
			 fundsThe authority under the
			 provisions of section 301 of the Hoover Power Plant Act of 1984 (Public Law
			 98–381; 42 U.S.C. 16421a) shall not be used to fund any study or construction
			 of transmission facilities developed as a result of this Act.
		
	
		
			Passed the Senate
			 June 19, 2013.
			
			Secretary
		
	
	
	
